Per Curiam.

Relator is afforded an adequate remedy in the ordinary course of the law by way of appeal. A writ of mandamus may be denied where there is a plain and adequate remedy in the ordinary course of the law. State, ex rel. Harris, Chief of Police, v. Haynes, Mayor, 157 Ohio St., 214; State, ex rel. Oliver, v. State Civil Service Comm., 168 Ohio St., 445; State, ex rel. Farmer, v. McCormick, Dir., 171 Ohio St., 530.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.